DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application has been granted TRACK ONE prioritized examination.

The preliminary amendment filed 9/2/2020 has been received and entered into the application file.  Claims 274-300 are pending, all of which have been considered on the merits.

Priority
	Acknowledgement is made of Applicants’ claim for benefit under 35 USC 120 as a continuation of prior-filed application 16/108,365 (filed 8/22/2018, now USPat 10844353), which claims benefit of prior-filed US Provisional applications 62/656939 (filed 4/12/2018), 62/635304 (filed 2/26/2018), 62/567553 (filed 10/3/2017) and 62/553723 (filed 9/1/2017), and which claims benefit as a continuation-in-part to PCT/US17/057876 (Filed 10/23/2017).
	
Claim Interpretation
For clarity of record, the following comments are made regarding broadest reasonable interpretation of the claims:
Claim 274 is directed to a method for preparing T cells from a sample obtained from a patient.  The sample must comprise T cells and platelets.  It is implicit that the sample also contain central memory T cells.  The method involves a step of a) purifying the T cells from the sample.  According to the definition at ¶0135 of PGPub of the instant specification, purifying is interpreted as meaning enrichment of the T cells relative to non-T cells in the sample.  Thus purifying does not mean creating a pure or even substantially pure preparation of T cells, rather the purification step must only result in removal of at least some non-T cells from the sample.  The a) purifying step must include two separate steps: a size-based separation step and an affinity separation step.  The sized-based separation step is carried out on a microfluidic device having the physical characteristics described by the claim.  The claims describe a deterministic lateral displacement device (DLD)/DLD separation step.  The affinity separation step is understood to involve any procedure wherein separation is achieved based on differences in binding interaction with a ligand.  The affinity separation step may involve positive or negative selection for T cells.  The size-based separation step and the affinity separation step may be performed in either order.  The method further involves a step of b) expanding the T cells purified in step a) by culturing the T cells.  The method further requires that the T cells prepared by the method comprise a higher percentage of central memory T cells than the percentage of central memory T cells in the sample prior to performing the method.  Given that central memory T cells are a type of T cell, and given that step a) requires purification of T cells from the sample, the percentage of central memory T cells will necessarily be increased by carrying out the method as claimed.
Claims 275 further limits the method of claim 274 by defining the sample as an apheresis sample from a patient with cancer.  Claim 276 further limits the method of claim 275 to require the sample be a leukapheresis sample (i.e. a sample obtained by leukapheresis).
Claims 276 further limits the method of claim 274 by defining the sample as an apheresis sample from a patient with an autoimmune or infectious disease.  Claim 277 further limits the method of claim 276 to require the sample be a leukapheresis sample (i.e. a sample obtained by leukapheresis).
Claim 281 requires an additional step of genetically engineering the T cells to produce chimeric antigen receptors on their surface.  The genetic engineering step must be carried out after the a) purifying step, but it may be performed before or after the b) expanding step.  The b) expanding step must still be carried out.
Claim 282 further limits the method of claim 281 and requires the sample to be obtained from a cancer patient.   Claim 283 further limits the method of claim 282 and requires an additional step of administering the genetically engineered cells to the same cancer patient from whom the sample was originally obtained.  The method must still involve b) expanding the T cells purified in step a).  
Claims 284 further limits the method of claim 283 by defining the sample as an apheresis sample from a patient with cancer.  Claim 285 further limits the method of claim 284 to require the sample be a leukapheresis sample (i.e. a sample obtained by leukapheresis).

	Claim 286 is substantially similar to claim 274.  Claim 286 differs from claim 274 in that claim 286 uses the term deterministic lateral displacement (DLD) in step a)i) to describe the size-based separation step, whereas claim 274 step a)i) writes out the construction details of the DLD device.  DLD is known term in the art, referring to 

	Claim 296 is directed to a method of producing CAR T cells for administration to a patient.  The recitation that the CAR T cells are for administration to a patient is an intended use limitation.  It does not serve to limit the claimed method.  The method comprises the recited steps.  The method requires an initial step of a) obtaining an apheresis sample from a patient.  The claim is interpreted to mean that step b) must be carried out on the apheresis sample, step b) cannot be carried out on whole or unfractionated blood.   Step b) makes reference to claim 274, step a.  Claim 274 step a) is interpreted as set forth above, specifically it involves two separate steps: a i) size-based separation step and ii) an affinity separation step.  The sized-based separation step is carried out on a microfluidic device having the physical characteristics described by claim 274.  The claims describe a deterministic lateral displacement device (DLD)/DLD separation step.  The affinity separation step is understood to involve any procedure wherein separation is achieved based on differences in binding interaction with a ligand.  The affinity separation step may involve positive or negative selection for T cells.  The size-based separation step and the affinity separation step may be performed in either order.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 274, 279-283, 286-292, 294 and 295 are rejected under 35 U.S.C. 103 as being unpatentable over Tumaini et al (Cytotherapy, 2013), in view of Grisham et al (WO 14/145152).
	Tumaini et al disclose a process for production of anti-CD19-CAR-engineered T cells.  The anti-CD19-CAR-engineered T cells are disclosed as being used in treatment of B-cell malignancies in pediatric patients (cancer treatments) (See Tumaini et al, abstract).  
	Tumaini et al teach collecting peripheral blood mononuclear cells (PBMCs) via apheresis; enriching for CD3+ T cells through use of MACS (using anti-CD3 and anti-CD28 antibodies bound to paramagnetic beads); transducing the enriched population of CD3+ cells with MSGV-FMC63-28z recombinant retroviral vector; expanding the cells in culture (including culturing in the presence of activator IL-2); transducing the expanded cell population a second time; culturing for an additional 11 days; recovering the cells from culture; and packaging the cell product for infusion therapy (See Tumaini et al, Pg. 1407-1408 “Generation of clinical grade anti-CD19-CAR-transduced T cells”). It is noted that apheresis involves withdrawing whole blood from a subject, fractionating the blood via centrifugation, recovering the PBMC fraction, and returning the remainder to the patient.  
	Regarding claims 274, 286 and 287: In comparing the method of Tumaini et al to the instant claims, Tumaini et al are preparing CAR T cells.  The whole blood initially drawn from the patient reads on a sample obtained from a patient which comprises T cells and platelets.  
The steps of enriching for CD3+ T cells is comparable to claimed step a) purifying T cells from the sample.
Tumaini et al teach first performing apheresis to separate out PBMCs.  The PBMC fraction contains leukocytes and platelets.  CD3+ T cells are a subset of leukocyte.  After apheresis, Tumaini et al then perform MACS to enrich for CD3+ T cells.  The MACS reads on ii) an affinity separation step.  
The step of expanding the transduced T cells in culture reads on claimed step b) expanding the T cells...by culturing the T cells.  
The method of Tumaini et al differs from the instant claim with regards to the method of enrichment of CD3+ T cells from whole blood. Tumaini et al does not teach performing DLD on whole blood (i.e. using a microfluidic device as described in claim 274 or via DLD, as described in claim 286) prior to performing MACS.  
	However, Grisham et al disclose an alternate method to purify the leukocyte fraction of whole blood, specifically isolation of leukocytes from whole blood using a deterministic lateral displacement (DLD) device (See Grisham et al, ¶00445-0046, 00453-0458). The DLD device of Grisham et al is a microfluidics device comprising aa) a channel extending from a sample inlet to fluid outlets, and bb) obstacles disposed in the channel, wherein the obstacles are arranged in a manner that results in separation of particles based on particle size (See Grisham et al, ¶0005, Figs 11-14).  When a crude fluid containing leukocytes are applied to the microfluidic device, leukocytes (including T cells) flow to one or more collection outlets where an enriched leukocyte product is collected, and cells or particles that are in the crude fluid that are a different size than the leukocytes (including T cells) flow to one or more waste outlets that are separate from the collection outlets (See Grisham et al, ¶0005, 00448).  The DLD device disclosed by Grisham et al is the same as that used in the instant application.  The DLD device of Grisham et al purifies leukocytes from red blood cells and platelets (removing over 99% of platelets) (See Grisham et al, ¶0075, 00425, 00454).  The DLD device disclosed by Grisham et al is also taught to reduce cell loss compared to traditional centrifugation methods (See Grisham et al, ¶0003). 
It would have been prima facie obvious to have substituted the DLD-based separation method of Grisham et al for the apheresis step in the method of Tumaini et al because (1) Grisham the DLD separation technique reduces cell loss compared to centrifugation (which is required in apheresis), and (2) the DLD separation technique also removes platelets.  The apheresis step does not remove platelets (platelets are included in the PBMC fraction).  Removal of platelets will reduce the quantity of cellular material provided for MACS, and thus reduce the quantity of reagents required.  Use of less reagents equals lower operating costs, which is always desirable.  Thus there was motivation to make the substitution.  One would have had a reasonable expectation of successfully substituting the DLD-based separation technique of Grisham et al for the apheresis step of Tumaini et al based on the disclosure of Grisham et al.  Specifically, Grisham et al disclose devices appropriate to recover over 90% of leukocytes from whole blood (See Grisham et al, ¶00453).  In substituting the DLD-based separation method for the apheresis step, the prior art renders obvious the claimed step a) i) performing a sized based separation on a microfluidic device (specifically a DLD device as described in claim 274).  The DLD-separated leukocytes would then go on to be separated by MACS, cultured/expanded and genetically engineered per the teachings of Tumaini et al.
	Regarding claims 279, 294 and 295: Claims 279, 294 and 295 recite inherent properties that would be achieved by carrying out the preparation method as claimed in claims 274 and 288.   As Tumaini et al, in view of Grisham et al renders obvious carrying out the preparation method of claims 274, 288 and 295, the effect on the resulting T cells will also be inherently achieved.
	Regarding claims 280 and 288: Tumaini et al discloses use of MACS, which involves use of magnetic beads to bind to CD3+ T cells.
	Regarding claims 281-282 and 289-291: The steps involved in transducing the enriched CD3+ T cells with the MSGV-FMC63-28z recombinant viral vector reads on the claimed step genetically engineering the T cells....to produce the therapeutically active proteins (CARs) on their surface.  
Regarding claims 283 and 292: Tumaini et al carry out their protocol using healthy donor blood; however they teach that the method is intended to be performed using cancer patient’s blood for treatment of said cancer patient (See Tumaini et al, Pg. 1413, col. 2).  Thus, following the discussion of claim 282 above, it would have been prima facie obvious to have performed the method as discussed above using a cancer patient’s own blood, and then administering the CAR T cells to said patient, thus meeting the limitation administering the cells genetically engineered to produce chimeric antigen receptors on their surface to the same patient from which the sample was obtained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 274-300 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10844353.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  
Patented claim 1 anticipates instant claims 274, and 286.	Patented claim 2 teaches the limitations of instant claims 281.
Patented claim 5 teaches the limitations of instant claim 280, and 288.
Patented claim 7 teaches the limitations of instant claims 279, and 294.
Patented claim 8 teaches the limitations of instant claims 275-278.
Patented claim 11 teaches the limitations of instant claim 287.
Patented claim 13 teaches the limitations of instant claims 281, 282, 291, 292, and 296-298.
Patented claim 14 teaches the limitations of instant claims 275, 276, 283-285, 290-293, and 300.
Patented claim 15 teaches the limitations of instant claims 295, and 299.

Claims 274-300 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-46 of copending Application No. 16/662,033 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims anticipate and/or render obvious the instant claims.  
The co-pending claims recite methods of preparing a preparation of CAR T cells (copending claims 20, 30, 41), as well as methods of administration of said CAR T cells for treatment of patients with cancer (copending claims 22, 30, 44).  The method of preparation involves purification of T cells from an apheresis sample via two separate steps: (i) a DLD separation step, and (ii) an affinity separation step. The affinity separation step may involve magnetic beads (copending claims 21, 26, 31).  The apheresis sample may be a leukapheresis sample (copending claims 25, 30, 42).  
The copending claims anticipate instant claims 274- 276, 279-300.
The copending claims differ from instant claims 277 and 278 in that they do not teach obtaining the sample from a patient with autoimmune or infectious disease.  However, at least copending claim 41 generically recites the method involves preparation of T cells for therapeutic purposes.  Given that use of genetically engineered T cells for treatment of autoimmune and infectious diseases were well within the purview of the artisan of ordinary skill, it is submitted that it would have been prima facie obvious to have carried out the method of copending claim 41 on a blood sample of a patient with an autoimmune and/or infectious diseases, for the purpose of purifying and genetically engineering T cells for therapeutic purpose of the autoimmune and/or infectious diseases. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633